THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (“SUBSCRIPTION AGREEMENT”) RELATES
TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO A PERSON THAT IS NOT
A U.S. PERSON PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “1933 ACT”).

THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE 1933 ACT OR ANY U.S. STATE
SECURITIES LAWS AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY, IN THE UNITED STATES OR TO A U.S. PERSON EXCEPT IN ACCORDANCE
WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S.
PERSON" ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.

“UNLESS PERMITTED UNDER CANADIAN SECURITIES LEGISLATION, THE HOLDER OF THE
SECURITIES MUST NOT TRADE THE SECURITIES IN CANADA BEFORE THE DATE THAT IS 4
MONTHS AND A DAY AFTER THE CLOSING DATE (AS DEFINED IN THIS SUBSCRIPTION
AGREEMENT.

CONFIDENTIAL

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

(Canadian and Other Non-U.S. Person Accredited Investors Only)

TO:

Argentex Mining Corp. (the “Company”)

602-1112 West Pender Street

Vancouver B.C. V6E 2S1

Canada

Purchase of Units

1.

Subscription and Use of Proceeds

1.1                         On the basis of the representations and warranties
and subject to the terms and conditions set forth herein,
________________________________________________(the “Subscriber”) hereby
irrevocably subscribes for and agrees to purchase ______________________________
units (each a “Unit” and collectively, the “Units”) at a purchase price per Unit
of U.S. $0.55 (the subscription and agreement to purchase being the
“Subscription”), for an aggregate purchase price of
US$___________________________ (the “Subscription Proceeds”). Each Unit shall
consist of one share (each a “Unit Share”) of the Company’s common stock (the
“Common Stock”), par value $0.001, and one non-transferable common share
purchase warrant (each, a “Warrant”). Each Warrant will entitle the holder to
purchase one additional share of Common Stock (each, a “Warrant Share”) at a
purchase price of U.S. $0.65 for a period of 24 months from the Closing Date (as
hereinafter defined). Each Warrant will be substantially in the form attached to
this Subscription Agreement as Exhibit A.

1.2                         On the basis of the representations and warranties
and subject to the terms and conditions set forth herein, including approval of
this Subscription by the TSX Venture Exchange, the Company hereby irrevocably
agrees to sell and issue the Units to the Subscriber.

 



 


--------------------------------------------------------------------------------

 

- 2 -

 

 

 

2.

Payment

2.1                         The Subscription Proceeds must accompany this
Subscription and shall be paid by cashiers cheque or bank draft payable to the
order of the Company, drawn in U.S. funds on a Canadian bank or another bank
reasonably acceptable to the Company or, at the Subscriber’s option, by wire
transfer to the Company’s lawyers pursuant to the following wire transfer
instructions:

 

2.2                         The Subscriber hereby expressly authorizes the
Company's lawyers to deliver the Subscription Proceeds to the Company.

2.3                         The Company may treat the Subscription Proceeds as a
non-interest bearing loan and may use the Subscription Proceeds prior to this
Subscription Agreement being accepted by the Company.

3.

Documents Required from Subscriber

 

3.1

The Subscriber shall complete, sign and return to the Company, as soon as
possible:

 

(a)

an executed copy of this Subscription Agreement,

 

(b)

a fully completed and executed Accredited Investor Questionnaire (the
“Questionnaire”) in the form attached hereto as Exhibit B;

 

(c)

a fully completed and executed Beneficial Ownership Questionnaire in the Form
attached hereto as Exhibit C; and

 

(d)

on request by the Company, any other documents, questionnaires, notices and
undertakings as may be required by the Company in order to enable or show
compliance with the requirements of regulatory authorities and applicable law.

4.

Closing

4.1                         Closing of the sale of the Units (the “Closing”)
shall occur on or about June 15, 2009 or on such other date as may be determined
by the Company (the “Closing Date”). Acceptance and completion of the
Subscription shall, in any event, be subject to the approval of the Subscription
by the TSX Venture Exchange.

5.

Acknowledgements of Subscriber

 

5.1

The Subscriber acknowledges and agrees that:

 

(a)

none of the Unit Shares, Warrants or Warrant Shares (collectively as the
“Securities”) have been registered under the 1933 Act, or under any state
securities or “blue sky” laws of any state of the United States, and, unless so
registered, none of them may be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation S
under the 1933 Act (“Regulation S”), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case in accordance with
applicable state and provincial securities laws;

 

(b)

the Company has not undertaken to, and will have no obligation to, register any
of the Securities under the 1933 Act;

 



 


--------------------------------------------------------------------------------

 

- 3 -

 

 

 

(c)

by completing the Questionnaire, the Subscriber is representing and warranting
that s/he is an Accredited Investor, as that term is defined in Canada’s
National Instrument 45-106, Prospectus and Registration Exemptions (NI 45-106”);

 

(d)

no prospectus or offering memorandum within the meaning of the securities laws
has been delivered to, summarized for or seen by the Subscriber in connection
with the sale of the Units and the Subscriber is not aware of any prospectus or
offering memorandum having been prepared by the Company;

 

(e)

the decision to execute this Subscription Agreement and acquire the Units
hereunder has not been based upon any oral or written representation as to fact
or otherwise made by or on behalf of the Company, and such decision is based
entirely upon a review of information (the adequacy of which is hereby
acknowledged) about the Company that is available to any member of the public on
the EDGAR database maintained by the U.S. Securities and Exchange Commission
(the “SEC”) at www.sec.gov;

 

(f)

there is no government or other insurance covering any of the Securities;

 

(g)

it has not received, nor has it requested, nor does it have any need to receive,
any offering memorandum (as defined in or contemplated by applicable securities
legislation) or any other document (other than financial statements or any other
continuous disclosure documents, the contents of which are prescribed by statute
or regulation) describing the business and affairs of the Company which has been
prepared for delivery to, and review by, prospective subscribers in order to
assist them in making an investment decision in respect of the Securities (or
any of them), and it has not become aware of any advertisement including, by way
of example and not in limitation, advertisement in any printed media of general
and regular circulation or on radio or television with respect to the
distribution of the Units;

 

(h)

the Subscriber understands and agrees that there may be material tax
consequences to it of an acquisition, holding or disposition of the Securities.
The Company gives no opinion and makes no representation with respect to the tax
consequences under United States, Canadian, state, provincial, local or foreign
tax law of the acquisition, holding or disposition of the Securities and the
Subscriber acknowledges that it is solely responsible for determining the tax
consequences of its investment;

 

(i)

no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Securities or any of them;

 

(j)

there are risks associated with an investment in the Company including, by way
of example and not in limitation, the specific risks identified in the Company’s
most recent periodic reports filed with the SEC and available for viewing at the
SEC’s website at www.SEC.gov;

 

(k)

the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
distribution of the Securities hereunder, and to obtain additional information,
to the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Company;

 

(l)

if the Subscriber is a Canadian resident, the Company has advised the Subscriber
that the Company is relying on an exemption from the requirements of the
regulatory authorities in Canada requiring that the Company provide the
Subscriber with a prospectus and sell the Units to the Subscriber through a
person registered to sell securities under the securities laws of the Canadian
Province where the Subscriber resides and, as a consequence of acquiring the
Units pursuant to this exemption, certain protections, rights and remedies
provided by the securities laws

 



 


--------------------------------------------------------------------------------

 

- 4 -

 

 

of that Canadian Province, including statutory rights of rescission or damages,
will not be available to the Subscriber;

 

(m)

the Subscriber is not acquiring the Units as a result of, and will not itself
engage in, any “directed selling efforts” (as that term is defined in Regulation
S under the 1933 Act) in the United States in respect of the Securities which
would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Securities; provided, however, that
the Subscriber may sell or otherwise dispose of the Securities pursuant to
registration thereof under the 1933 Act and any applicable state and provincial
securities laws or under an exemption from such registration requirements;

 

(n)

none of the Securities may be offered or sold by the Subscriber to a U.S. Person
(as defined in Section 6.2, below, or for the account or benefit of a U.S.
Person (other than a distributor) prior to the end of the Distribution
Compliance Period (as defined herein);

 

(o)

the Subscriber will indemnify the Company and its directors, officers,
employees, agents, advisors and shareholders against, and will hold them
harmless from, any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all fees, costs and expenses whatsoever
reasonably incurred in investigating, preparing or defending against any claim,
lawsuit, administrative proceeding or investigation whether commenced or
threatened) arising out of or based upon any representation or warranty of the
Subscriber contained herein or in any document furnished by the Subscriber to
the Company in connection herewith being untrue in any material respect or any
breach or failure by the Subscriber to comply with any covenant or agreement
made by the Subscriber to the Company in connection therewith;

 

(p)

the Subscriber is aware that the Securities are not listed on any stock exchange
or automated dealer quotation system and no representation has been made to the
Subscriber that any of the Securities will become listed on any stock exchange
or automated dealer quotation system except that currently shares of the Common
Stock are (i) quoted on the over-the-counter market operated by the
Over-The-Counter-Bulletin Board operated by the Financial Industry Regulatory
Authority (“FINRA”) and (ii) listed for trading on the Canadian TSX Venture
stock exchange;

 

(q)

in addition to resale restrictions imposed under U.S. securities laws, there are
additional restrictions on the Subscriber’s ability to resell any of the
Securities under Canadian provincial securities laws and Canada’s National
Instrument 45-102,Resale of Securities (“NI 45-102”);

 

(r)

the Company will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in accordance with
applicable state and provincial securities laws;

 

(s)

the statutory and regulatory basis for the exemption from U.S. registration
requirements claimed for the offer of the Units, although in technical
compliance with Regulation S, would not be available if the offering is part of
a plan or scheme to evade the registration provisions of the 1933 Act or any
applicable state or provincial securities laws;

 

(t)

the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Company and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

 

(i)

any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Securities hereunder, and,

 

(ii)

applicable resale restrictions.

 



 


--------------------------------------------------------------------------------

 

- 5 -

 

 

 

6.

Representations, Warranties and Covenants of the Subscriber

6.1                         The Subscriber hereby represents and warrants to,
and covenants with, the Company (which representations, warranties and covenants
shall survive the Closing) and acknowledges that the Company is relying thereon
that:

 

(a)

the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

 

(b)

the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to the Subscriber or of any agreement, written
or oral, to which the Subscriber may be a party or by which the Subscriber is or
may be bound;

 

(c)

the Subscriber has duly executed and delivered this Subscription Agreement and,
upon acceptance thereof by the Company, it will constitute a valid and binding
agreement of the Subscriber enforceable against the Subscriber in accordance
with its terms;

 

(d)

the Subscriber is not acquiring the Units for the account or benefit of,
directly or indirectly, any U.S. Person;

 

(e)

the Subscriber is not a U.S. Person, as that term is defined in Regulation S;

 

(f)

the Subscriber is resident in the jurisdiction set out under the heading “Name
and Address of Subscriber” on the signature page of this Subscription Agreement;

 

(g)

the Subscriber has inquired into the applicable securities legislation of its
jurisdiction of residence and the Subscriber either complies with or is exempt
from the applicable securities legislation of the Subscriber's jurisdiction of
residence;

 

(h)

the Subscriber is outside the United States when receiving and executing this
Agreement and is acquiring the Securities as principal for the Subscriber's own
account, for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalisation thereof, in whole or in part, and no other
person has a direct or indirect beneficial interest in any of the Securities;

 

(i)

if the Subscriber is a resident of Canada, the Subscriber is purchasing the
Units pursuant to an exemption from the registration and the prospectus
requirements of applicable securities legislation on the basis that the
Subscriber is a resident of Canada and an “accredited investor” as defined in
Section 1.1 of NI 45-106 (hereinafter, an “Accredited Investor”) and, as a
consequence:

 

(i)

is restricted from using most of the civil remedies available under securities
legislation,

 

(ii)

may not receive information that would otherwise be required to be provided
under securities legislation, and

 

(iii)

the Company is relieved from certain obligations that would otherwise apply
under securities legislation;

 

(j)

the Subscriber is an Accredited Investor and agrees that the Company shall not
consider the Subscriber's Subscription for acceptance unless the undersigned
provides to the Company, along with an executed copy of this Agreement:

 



 


--------------------------------------------------------------------------------

 

- 6 -

 

 

 

(i)

a fully completed and executed Accredited Investor Questionnaire in the form
attached as Exhibit B hereto; and

 

(ii)

such other supporting documentation that the Company or its legal counsel may
request to establish the Subscriber's qualification as an Accredited Investor;

 

(k)

the Subscriber is not an underwriter of, or dealer in, shares of the Common
Stock, nor is the Subscriber an affiliate of any underwriter of or dealer in the
Securities, nor is it participating, pursuant to a contract or otherwise, in any
distribution of the Securities;

 

(l)

the Subscriber agrees that, unless and until the Securities have been registered
under the 1933 Act, or under any state securities or "blue sky" laws of any
state of the United States, it will not offer or sell its Securities in the
United States, directly or indirectly, to U.S. Persons except in accordance with
the provisions of Regulation S, pursuant to an effective registration statement
under the 1933 Act, or pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the 1933 Act;

 

(m)

the Subscriber (i) has such knowledge and experience in business matters as to
be capable of evaluating the merits and risks of its prospective investment in
the Securities; and (ii) has the ability to bear the economic risks of its
prospective investment and can afford the complete loss of such investment;

 

(n)

if the Subscriber is acquiring the Securities as a fiduciary or agent for one or
more investor accounts:

 

(i)

the Subscriber has sole investment discretion with respect to each such account
and it has full power to make the foregoing acknowledgements, representations
and agreements on behalf of such account, and

 

(ii)

if the Subscriber or the beneficial owner of the investor account(s) is a
Canadian resident, the beneficial owners of the investor accounts for which the
Subscriber acts as a fiduciary or agent satisfy the definition of an “Accredited
Investor”, as the term is defined in the Canadian National Instrument NI 45-106;

 

(o)

the Subscriber has not acquired the Units as a result of, and will not itself
engage in, any “directed selling efforts” (as defined in Regulation S) in the
United States in respect of any of the Securities which would include any
activities undertaken for the purpose of, or that could reasonably be expected
to have the effect of, conditioning the market in the United States for the
resale of any of the Securities;

 

(p)

any offer or and sale of any of the Securities prior to the expiration of a
period of six months after the date of original issuance of that respective
Security (the six-month period hereinafter referred to as the "Distribution
Compliance Period") shall only be made in compliance with the safe harbor
provisions set forth in Regulation S, pursuant to the registration provisions of
the 1933 Act or an exemption therefrom, and that all offers and sales after the
Distribution Compliance Period shall be made only in compliance with the
registration provisions of the 1933 Act or an exemption therefrom and in each
case only in accordance with applicable state and provincial securities laws;

 

(q)

it will not engage in any hedging transactions involving any of the Securities
unless such transactions are in compliance with the provisions of the 1933 Act
and in each case only in accordance with applicable state and provincial
securities laws and the Subscriber is not aware of any advertisement of, or any
general solicitation in respect of, any of the Securities; and

 

(r)

no person has made to the Subscriber any written or oral representations:

 



 


--------------------------------------------------------------------------------

 

- 7 -

 

 

 

(i)

that any person will resell or repurchase any of the Securities;

 

(ii)

that any person will refund the purchase price of any of the Securities;

 

(iii)

as to the future price or value of any of the Securities; or

 

(iv)

that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities on any stock exchange or automated dealer
quotation system; except that the Company’s Common Stock is currently approved
for trading on the U.S. Over the Counter Bulletin Board and the Canadian TSX
Venture stock exchange.

6.2                         In this Subscription Agreement, the term “U.S.
Person” shall have the meaning ascribed thereto in Regulation S.

7.

Acknowledgement and Waiver

7.1                         The Subscriber has acknowledged that the decision to
purchase the Units was solely made on the basis of available information
provided to the Subscriber. The Subscriber hereby waives, to the fullest extent
permitted by law, any rights of withdrawal, rescission or compensation for
damages to which the Subscriber might be entitled in connection with the
distribution of the Securities.

8.

Legends

8.1                         The Subscriber hereby acknowledges that that upon
the issuance thereof, and until such time as the same is no longer required
under the applicable securities laws and regulations, the certificates
representing any of the Unit Shares or the Warrant Shares will bear a U.S.
legend in substantially the following form:

“THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY, NONE OF
THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER THE
1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY
BE OFFERED OR SOLD IN THE UNITED STATES (AS DEFINED HEREIN) OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT. “UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED BY
REGULATION S UNDER THE 1933 ACT.”

and a Canadian legend in substantially the following form:

“UNLESS PERMITTED UNDER CANADIAN SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY IN CANADA BEFORE [INSERT THE DATE THAT IS 4
MONTHS AND A DAY AFTER THE CLOSING DATE].

 



 


--------------------------------------------------------------------------------

 

- 8 -

 

 

8.2                         The Subscriber hereby acknowledges and agrees to the
Company making a notation on its records or giving instructions to the registrar
and transfer agent of the Company in order to implement the restrictions on
transfer set forth and described in this Subscription Agreement.

9.

Canadian Resale Restriction

9.1                         The Subscriber acknowledges that the Securities are
subject to resale restrictions in Canada and may not be traded in Canada except
as permitted by the applicable Canadian securities legislation (collectively,
the “Canadian Securities Laws”).

9.2                         The Subscriber acknowledges that pursuant to
Canadian National Instrument 45-102, a subsequent trade in any of the Securities
will be a distribution subject to the prospectus and registration requirements
of the Canadian Securities Laws unless certain conditions are met, including the
following:

 

(a)

at least four months (the "Canadian Hold Period") shall have elapsed from the
date on which the Unit Shares were issued to the Subscriber;

during the currency of the Canadian Hold Period, any certificate representing
the any of the Securities is imprinted with the Canadian Legend

 

(b)

the trade is not a control distribution (as defined in National Instrument
45-102);

 

(c)

no unusual effort is made to prepare the market or to create a demand for the
Securities that are the subject of the trade;

 

(d)

no extraordinary commission or consideration is paid to a person or company in
respect of the trade; and

 

(e)

if the selling security holder is an insider or officer of the Company, the
selling security holder has no reasonable grounds to believe that the Company is
in default of securities legislation; or

 

(f)

the trade qualifies under the provisions of Section 2.14 of National Instrument
45-102.

9.3                         The Subscriber acknowledges that any certificate
representing the any of the Unit Shares and Warrant Shares issued prior to the
expiration of the Canadian Hold Period, will have a Canadian Legend imprinted
thereon. The Subscriber also acknowledges that any certificate representing any
Warrants will bear a legend stating that the Warrants are not transferable.

10.

Costs

10.1                       The Subscriber acknowledges and agrees that all costs
and expenses incurred by the Subscriber (including any fees and disbursements of
any special counsel retained by the Subscriber) relating to the purchase of the
Units or the exercise of any of the Warrants shall be borne by the Subscriber.

11.

Governing Law

11.1                       This Subscription Agreement is governed by the laws
of the Province of British Columbia and the federal laws of Canada applicable
herein, except to the extent that the laws of Delaware or the federal securities
laws of the United States apply. The Subscriber, in its personal or corporate
capacity and, if applicable, on behalf of each beneficial purchaser for whom it
is acting, irrevocably attorns to the jurisdiction of the courts of the Province
of British Columbia.

 



 


--------------------------------------------------------------------------------

 

- 9 -

 

 

 

12.

Survival

12.1                       This Subscription Agreement, including without
limitation the representations, warranties and covenants contained herein, shall
survive and continue in full force and effect and be binding upon the parties
hereto notwithstanding the completion of the purchase of the Units by the
Subscriber pursuant hereto.

13.

Assignment

 

13.1

This Subscription Agreement is not transferable or assignable.

14.

Severability

 

14.1                       The invalidity or unenforceability of any particular
provision of this Subscription Agreement shall not affect or limit the validity
or enforceability of the remaining provisions of this Subscription Agreement.

15.

Entire Agreement

15.1                       Except as expressly provided in this Subscription
Agreement and in the agreements, instruments and other documents contemplated or
provided for herein, this Subscription Agreement contains the entire agreement
between the parties with respect to the sale of the Units and there are no other
terms, conditions, representations or warranties, whether expressed, implied,
oral or written, by statute or common law, by the Company, its agents or by
anyone else. This subscription may only be amended by instrument in writing
signed by the parties hereto.

16.

Notices

16.1                       All notices and other communications hereunder shall
be in writing and shall be deemed to have been duly given if mailed or
transmitted by any standard form of telecommunication. Notices to the Subscriber
shall be directed to the address on the signature page of this Subscription
Agreement and notices to the Company shall be directed to it at 602 - 1112 West
Pender Street, Vancouver, BC, Canada V6E 2S1; Attention: Mr. Kenneth Hicks or by
fax at (604) 568-1540.

16.2                       The Subscriber hereby acknowledges and agrees that it
will notify the Company at the address or fax number above, or at such other
address or fax number as the Company notifies the Subscriber from time to time
is the current address or fax number of the Company, to maintain with the
Company’s records an updated address to which the Company may mail or transmit
notices and other communications under this Subscription Agreement.

17.

Collection of Personal Information

17.1                       The Subscriber acknowledges and consents to the fact
that the Company is collecting the Subscriber’s personal information for the
purpose of completing the transactions contemplated by this Subscription
Agreement. The Subscriber further acknowledges and consents to the fact that the
Company may be required by applicable securities laws to provide securities
commissions in Canada or the United States or other authorities with personal
information provided by the Subscriber.

17.2                       The Subscriber, on its own behalf and on behalf of
any other person for whom it is contracting hereunder, acknowledges and consents
to the release by the Company of information regarding the Subscriber's
subscription, including the Subscriber's name, address, telephone number and
registration instructions, the number of securities purchased, the number of
securities of the Company held, the status of the Subscriber as an insider, and,
if applicable, information regarding beneficial ownership of or the principal of
the Subscriber, in compliance with securities regulatory policies to regulatory
authorities in reporting jurisdictions or to other authorities as required by
law and to the transfer agent of the Company for the purpose of arranging for
the preparation of the certificates representing any of the Securities. The
purpose of the collection of this information is to ensure that the Company and
its advisors will be able to issue the Units to the Subscriber in compliance
with applicable securities laws and the instructions of the Subscriber and to
obtain the information required to be provided in documents required to be

 



 


--------------------------------------------------------------------------------

 

- 10 -

 

 

filed with the TSX Venture stock exchange and with securities regulatory
authorities under applicable securities laws and other authorities as required
by law. In addition, the Subscriber acknowledges and consents to the collection,
use and disclosure of all such personal information by the any stock exchange on
which the Company’s common shares are listed and other regulatory authorities in
accordance with their requirements, including the provision to third party
service providers, from time to time.

The contact information for the officer of the Issuer who can answer questions
about the collection of information by the Issuer is as follows:

 

Name & Title:

Kenneth Hicks, President

 

 

Company's Name:

Argentex Mining Corp.

 

 

Address:

602 - 1112 West Pender Street, Vancouver, BC, Canada V6E 2S1

 

Phone No.:

(604) 568-2496

 

 

Fax No.:

(604) 568-1540

 

17.3

Furthermore, the Subscriber is hereby notified that:

 

 

(a)

the Company may deliver to the securities commission of any province of Canada
or the Securities and Exchange Commission in the United States certain personal
information pertaining to the Subscriber, including the Subscriber’s full name,
residential address and telephone number, the number of securities purchased by
the Subscriber and the total purchase price paid for such securities, beneficial
ownership information, the prospectus exemption relied on by the Company and the
date of distribution of the security,

 

(b)

such information is being collected indirectly by the Securities Commissions
under authority granted in securities legislation,

 

(c)

such information is being collected for the purposes of the administration and
enforcement of the securities legislation of the applicable province of Canada,
and

 

(d)

the Subscriber may contact the following public official in Ontario with respect
to questions about the Ontario Securities Commission’s indirect collection of
such information at the following address and telephone number:

Administrative Assistant to the Director of Corporate Finance

Ontario Securities Commission

Suite 1903, Box 55, 20 Queen Street West

Toronto, Ontario M5H 3S8

Telephone: (416) 593-8086

18.

Reliance, Indemnity, Notification of Changes and Survival

18.1                       The representations and warranties in this
Subscription Agreement are made by the Subscriber with the intent that they be
relied upon by the Company in determining its suitability as a purchaser of the
Securities, and the Subscriber hereby agrees to indemnify the Company against
all losses, claims, costs, expenses and damages or liabilities which any of them
may suffer or incur as a result of reliance thereon. The Subscriber undertakes
to notify the Company immediately of any change in any representation, warranty
or other information relating to the Subscriber set forth in this Subscription
Agreement (and the exhibits, schedules, forms and appendices thereto) which
takes place prior to the Closing.

18.2                       The representations and warranties of the Subscriber
contained in this Agreement shall survive the Closing.

 



 


--------------------------------------------------------------------------------

 

- 11 -

 

 

 

19.

Counterparts and Electronic Means

19.1                       This Subscription Agreement may be executed in any
number of counterparts, each of which, when so executed and delivered, shall
constitute an original and all of which together shall constitute one
instrument. Delivery of an executed copy of this Subscription Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Subscription Agreement as of the date hereinafter set forth.

20.

Delivery Instructions

 

20.1

The Subscriber hereby directs the Company to deliver the Unit Shares and
Warrants to:

                                          
                                          
                                                                         

(name)

                                          
                                          
                                                                         

(address)

20.2                       The Subscriber hereby directs the Company to cause
the Unit Shares and Warrants to be registered on the books of the Company as
follows:

                                          
                                          
                                                                         

(name)

                                          
                                          
                                                                         

(address)

 

IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.

                                                                                         

(Name of Subscriber – Please type or print)

                                                                                         

(Signature and, if applicable, Office)

                                                                                         

(Address of Subscriber)

                                                                                         

(City, State or Province, Postal Code of Subscriber)

                                                                                         

(Country of Subscriber)

                                                                                         

(Fax and/or E-mail Address of Subscriber)

 

 



 


--------------------------------------------------------------------------------

 

- 12 -

 

 

A C C E P T A N C E

The above-mentioned Subscription Agreement in respect of the Units is hereby
accepted by the Company.

DATED at Vancouver, British Columbia, Canada, the 13th day of July, 2009.

ARGENTEX MINING CORP.

 

 

Per:

                                                                         

 

Authorized Signatory

 

 

 



 


--------------------------------------------------------------------------------

 

 

Exhibit A

Form of Warrant

THIS WARRANT IS NOT TRANSFERABLE

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS WARRANT MUST
NOT TRADE THE SECURITIES THAT MAY BE ISSUED UPON EXERCISE BEFORE
[_______________ INSERT THE DATE THAT IS 4 MONTHS AND A DAY AFTER THE CLOSING
DATE.

THIS NON-TRANSFERABLE SHARE PURCHASE WARRANT WAS ISSUED IN AN OFFSHORE
TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO
REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“1933 ACT”). ACCORDINGLY, NONE OF THE SECURITIES THAT MAY BE ISSUED UPON THE
EXERCISE OF THIS WARRANT HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S.
STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN
THE UNITED STATES (AS DEFINED HEREIN) OR, DIRECTLY OR INDIRECTLY, TO U.S.
PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT. “UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED BY
REGULATION S UNDER THE 1933 ACT.”

ARGENTEX MINING CORPORATION

(A Delaware Company)

NON-TRANSFERABLE

WARRANT CERTIFICATE

CERTIFICATE NO. __________

NUMBER OF WARRANTS: ___________

RIGHT TO PURCHASE _______ SHARES

THESE NON-TRANSFERABLE WARRANTS WILL EXPIRE AND BECOME NULL AND VOID

AT 4:30 P.M. (VANCOUVER TIME) ON THE EXPIRY DATE (AS DEFINED IN THE TERMS AND
CONDITIONS ATTACHED TO THIS WARRANT CERTIFICATE.

NON-TRANSFERABLE SHARE PURCHASE WARRANTS

TO PURCHASE COMMON SHARES OF ARGENTEX MINING CORPORATION.

This is to certify that, for value received, _________________________, of
_______________________________________________ (the “Holder”) has the right to
purchase, upon and subject to the terms and conditions attached hereto as
Appendix “A” (the “Terms and Conditions”) at any time before 4:30 p.m. (Pacific
Time) on the Expiry Date (as defined in the attached Terms and Conditions), the
number of fully paid and non-assessable common shares (the “Shares”) of Argentex
Mining Corporation (the “Company”) set out above, by surrendering to the
Company, at its offices at 602-1112 West Pender Street, Vancouver, BC, Canada,
V6E 2S1, this Warrant Certificate with a Subscription in the form attached
hereto as Appendix “B”, duly completed and executed, and cash, bank draft,
certified cheque or money order in lawful money of the United States of America,
payable to the order of the Company at par in Vancouver, British Columbia, in an
amount equal to the purchase price per Share multiplied by the number of Shares
being purchased. Subject to adjustment thereof in the

 



 


--------------------------------------------------------------------------------

 

- A2 -

 

 

events and in the manner set forth in the Terms and Conditions, the purchase
price per Share on the exercise of each Non-Transferable Share Purchase Warrant
(“Warrant”) evidenced hereby shall be U.S. $0.65 per Share.

These Warrants are issued subject to the Terms and Conditions, and the Holder
may exercise the right to purchase Shares only in accordance with the Terms and
Conditions.

Nothing contained herein or in the Terms and Conditions will confer any right
upon the Holder or any other person to subscribe for or purchase any Shares at
any time subsequent to the Expiry Date (as that term is defined in the Terms and
Conditions), and from and after such time, this Warrant and all rights hereunder
will be void and of no value.

IN WITNESS WHEREOF the Company has caused this Warrant Certificate to be
executed.

DATED at the City of Vancouver, in the Province of British Columbia, as of the
_______ day of __________________, 2009.

ARGENTEX MINING CORPORATION

 

 

Per:

                                                                         

 

Ken Hicks, President

 

PLEASE NOTE THAT ALL SHARE CERTIFICATES ISSUED UPON EXERCISE HEREOF MUST BE
LEGENDED AS FOLLOWS DURING THE CURRENCY OF APPLICABLE HOLD PERIODS:

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE __________ [INSERT THE DATE THAT IS 4 MONTHS AND A
DAY AFTER THE CLOSING DATE]

THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY, NONE OF
THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER THE
1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY
BE OFFERED OR SOLD IN THE UNITED STATES (AS DEFINED HEREIN) OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT. “UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED BY
REGULATION S UNDER THE 1933 ACT.”

 



 


--------------------------------------------------------------------------------

 

 

APPENDIX “A”

TERMS AND CONDITIONS dated as of June _____, 2009 (the “Terms and Conditions”),
attached to the Non-Transferable Share Purchase Warrants issued by Argentex
Mining Corp.

1.

Definitions

In these Terms and Conditions, unless there is something in the subject matter
or context inconsistent therewith:

 

(a)

“Company” means Argentex Mining Corp. until a successor corporation will have
become such as a result of consolidation, amalgamation or merger with or into
any other corporation or corporations, or as a result of the conveyance or
transfer of all or substantially all of the properties and estates of the
Company as an entirety to any other corporation and thereafter “Company” will
mean such successor corporation;

 

(b)

“Company’s Auditors” means an independent firm of accountants duly appointed as
auditors of the Company;

 

(c)

“Exercise Price” means U.S.$0.65 per Share, subject to adjustment as provided in
the Terms and Conditions;

 

(d)

“Expiry Date” means June ___ 2011;

 

(e)

“herein”, “hereby” and similar expressions refer to these Terms and Conditions
as the same may be amended or modified from time to time; and the expression
“Section” followed by a number refer to the specified Section of these Terms and
Conditions;

 

(f)

“person” means an individual, corporation, partnership, trustee or any
unincorporated organization and words importing persons have a similar meaning;

 

(g)

“Holder” or “Holders” means the holder of the Warrants and its heirs, executors,
administrators, successors, legal representatives and assigns;

 

(h)

“Shares” means the common shares in the capital of the Company as constituted at
the date hereof and any shares resulting from any subdivision or consolidation
of such shares;

 

(i)

“Warrants” means the Non-Transferable Share Purchase Warrants of the Company
issued and presently authorized and for the time being outstanding.

2.

Interpretation

The division of these Terms and Conditions into sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation thereof. Words importing the singular number
include the plural and vice versa and words importing the masculine gender
include the feminine and neuter genders.

3.

Applicable Law

The rights and restrictions attached to the Warrants shall be construed in
accordance with the laws of the State of Delaware.

4.

Additional Issuances of Securities

The Company may at any time and from time to time do further equity or debt
financing and may issue additional shares, warrants, convertible securities,
stock options or similar rights to purchase shares of its capital stock.

 



 


--------------------------------------------------------------------------------

 

- 2 -

 

 

5.

Replacement of Lost Warrants

 

(a)

In case a Warrant shall become mutilated, lost, destroyed or stolen, the Company
in its discretion may issue and deliver a new Warrant of like date and tenure as
the one mutilated, lost, destroyed or stolen, in exchange for and in place of
and upon cancellation of such mutilated Warrant, or in lieu of, and in
substitution for such lost, destroyed or stolen Warrant and the substituted
Warrant shall be entitled to all benefits hereunder and rank equally in
accordance with its terms with all other Warrants issued or to be issued by the
Company.

 

(b)

The applicant for the issue of a new warrant pursuant hereto shall bear the cost
of the issue thereof and in case of loss, destruction or theft shall furnish to
the Company evidence of ownership and of loss, destruction or theft of the
Warrant so lost, destroyed or stolen as shall be satisfactory to the Company and
its transfer agent in accordance with its usual policies and procedures and such
applicant may also be required to furnish indemnity in the amount and form
satisfactory to the Company and its transfer agent in accordance with its usual
policies and procedures, and shall pay the reasonable charges of the Company in
connection therewith.

6.

Warrant Holder Not a Shareholder

The holding of a Warrant shall not constitute the Holder thereof a shareholder
of the Company, nor entitle him to any right or interest in respect thereof
except as in the Warrant expressly provided.

7.

Exchange of Warrants

 

(a)

Warrants in any authorized denomination may, upon compliance with the reasonable
requirements of the Company, be exchanged for Warrants in any other authorized
denomination, of the same series and date of expiry entitling the Holder thereof
to purchase any equal aggregate number of Shares at the same exercise price and
on the same terms as the Warrants so exchanged.

 

(b)

Warrants may be exchanged at the office of the Company. Any Warrants tendered
for exchange shall be surrendered to the Company and cancelled.

8.

Warrants Not Transferable

The Warrants are not transferable.

9.

Notice to Holders

Any notice required or permitted to be given to the Holder will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Holder appearing on the Holder’s Warrant or to such other
address as any Holder may specify by notice in writing to the Company, and any
such notice will be deemed to have been given and received by the Holder to whom
it was addressed if mailed, on the third day following the mailing thereof, if
by facsimile or other electronic communication, on successful transmission, or,
if delivered, on delivery; but if at the time of mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered.

10.

Notice to the Company

Any notice required or permitted to be given to the Company will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Company set forth below or such other address as the
Company may specify by notice in writing to the Holder, and any such notice will
be deemed to have been given and received by the Company to whom it was
addressed if mailed, on the third day following the mailing thereof, if by
facsimile or other electronic communication, on successful transmission, or, if
delivered, on delivery; but if at the time or mailing or

 



 


--------------------------------------------------------------------------------

 

- 3 -

 

 

between the time of mailing and the third business day thereafter there is a
strike, lockout, or other labour disturbance affecting postal service, then the
notice will not be effectively given until actually delivered:

Argentex Mining Corp.

602 – 1112 West Pender Street

Vancouver, British Columbia

Canada V6E 2S1

 

Attention: Ken Hicks, President

 

Fax No. (604) 568-1540

with a copy to:

Clark Wilson LLP

Barristers and Solicitors

800 – 885 West Georgia Street

Vancouver, British Columbia

Canada V6C 3H1

 

Attention: Ethan Minsky

 

Fax: (604) 687-6314

11.

Method of Exercise of Warrants

The right to purchase Shares conferred by the Warrants may be exercised by the
Holder of such Warrant by surrendering it to the Company, with a duly completed
and executed subscription in the form attached thereto and cash, bank draft,
certified cheque or money order payable to or to the order of the Company at par
in Vancouver, British Columbia, for the aggregate Exercise Price applicable at
the time of surrender in respect of the Shares subscribed for in lawful money of
the United States of America.

12.

Limitation on Exercise of Warrants

Notwithstanding anything contained herein to the contrary, the rights
represented by this Warrant shall not be exercisable by the Holder, in whole or
in part, and the Company shall not give effect to any such exercise, if, after
giving effect to such exercise, the Holder, together with any person or company
acting jointly or in concert with the Holder (the “Joint Actors”) would in the
aggregate beneficially own, or exercise control or direction over, that number
of voting securities of the Company which is ten percent (10%) or greater of the
total issued and outstanding voting securities of the Company, immediately after
giving effect to such exercise. For greater certainty, the rights represented by
this Warrant shall not be exercisable by the Holder, in whole or in part, and
the Company shall not give effect to any such exercise, if, after giving effect
to such exercise, the Holder, together with its Joint Actors, would be deemed to
hold a number of voting securities sufficient to materially affect the control
of the Company. Prior to exercising the rights represented by this Warrant, the
Holder shall provide the Company with a certificate of its authorized Officer
stating the number of voting securities of the Company held by the Holder and
its Joint Actors as of the date provided for in the subscription form (the
“Officer’s Certificate”) and the Company shall be entitled to rely on the
Officer’s Certificate in making any determinations regarding the total issued
and outstanding voting securities of the Company to be held by the Holder and
its Joint Actors immediately after giving effect to the exercise.

13.

Effect of Exercise of Warrants

 

(a)

Upon surrender and payment as aforesaid, the Shares so subscribed for shall be
deemed to have been issued and such persons shall be deemed to have become the
Holder (or Holders) of record of

 



 


--------------------------------------------------------------------------------

 

- 4 -

 

 

such Shares on the date of such surrender and payment and such Shares shall be
issued at the Exercise Price in effect on the date of such surrender and
payment.

 

(b)

Within ten business days after surrender and payment as aforesaid, the Company
shall forthwith cause to be delivered to the person or persons in whose name or
names the Shares so subscribed for are to be issued as specified in such
subscription or mailed to him or them at his or their respective addresses
specified in such subscription, a certificate or certificates for the
appropriate number of Shares not exceeding those which the Holder is entitled to
purchase pursuant to the Warrant surrendered.

14.

Subscription for Less than Entitlement

The Holder of any Warrant may subscribe for and purchase a number of Shares less
than the number which he is entitled to purchase pursuant to the surrendered
Warrant. In the event of any purchase of a number of Shares less than the number
which can be purchase pursuant to a Warrant, the Holder, upon exercise thereof,
shall be entitled to receive a new Warrant in respect of the balance of the
Shares which he was entitled to purchase pursuant to the surrendered Warrant and
which were not then purchased.

15.

Warrants for Fractions of Shares

To the extent that the Holder of any Warrant is entitled to receive on the
exercise or partial exercise thereof a fraction of a Share, such right may be
exercised in respect of such fraction only in combination with another Warrant
or other Warrants which in the aggregate entitle the Holder to receive a whole
number of such Shares.

16.

Expiration of Warrants

After the expiration of the period within which a Warrant is exercisable, all
rights thereunder shall wholly cease and terminate and such Warrants shall be
void and of no further force and effect.

17.

Adjustment of Exercise Price

The Exercise Price and the number of Common Shares deliverable upon the exercise
of the Warrants shall be subject to adjustment in the event and in the manner
following:

 

(a)

If and whenever the Shares at any time outstanding shall be subdivided into a
greater or consolidated into a lesser number of Shares, the Exercise Price shall
be decreased or increased proportionately, as the case may be, and upon any such
subdivision or consolidation, the number of Shares deliverable upon the exercise
of the Warrants shall be increased or decreased proportionately, as the case may
be.

 

(b)

In case of any capital reorganization or of any reclassification of the capital
of the Company or in case of the consolidation, merger or amalgamation of the
Company with or into any other company or of the sale of the assets of the
Company as or substantially as an entirety or of any other company, each Warrant
shall, after such capital reorganization, reclassification of capital,
consolidation, merger, amalgamation or sale, confer the right to purchase that
number of shares or other securities or property of the Company or of the
company resulting from such capital reorganization, reclassification,
consolidation, merger, amalgamation or to which such sale shall be made, as the
case may be, to which the Holder of the shares deliverable at the time of such
capital reorganization, reclassification of capital, consolidation, merger,
amalgamation or sale had the Warrants been exercised, would have been entitled
on such capital reorganization, reclassification, consolidation, merger,
amalgamation or sale and in any such case, if necessary, appropriate adjustments
shall be made in the application of the provisions set forth in Sections 11 to
18 hereof with respect to the rights and interest thereafter of the Holders of
the Warrants to the end that the provisions set forth in Sections 11 to 18
hereof shall thereafter correspondingly be made applicable as nearly as may
reasonable be expected in relation to any shares or other

 



 


--------------------------------------------------------------------------------

 

- 5 -

 

 

securities or property thereafter deliverable on the exercise of the Warrants.
The subdivision or consolidation of the Shares at any time outstanding into a
greater or lesser number of Shares (whether with or without par value) shall not
be deemed to be a capital reorganization or a reclassification of the capital of
the Company for the purposes of this Section 17(b).

 

(c)

The adjustments provided for in this Section 17 pursuant to any Warrants are
cumulative.

18.

Determination of Adjustments

If any questions shall at any time arise with respect to the Exercise Price,
such questions shall be conclusively determined by the Company’s Auditors, from
time to time, or, if they decline to so act, any other firm of chartered
accountants in Vancouver, British Columbia that the Company may designate and
who shall have access to all appropriate records and such determination shall be
binding upon the Company and the Holders.

19.

Covenants of the Company

The Company will reserve and there will remain unissued out of its authorized
capital a sufficient number of Shares to satisfy the rights of purchase provided
for in the Warrants should the Holders of all the Warrants from time to time
outstanding determine to exercise such rights in respect of all Shares which
they are or may be entitled to purchase pursuant thereto.

20.

Immunity of Shareholders, etc.

The Holder hereby waives and releases any right, cause of action or remedy now
or hereafter existing in any jurisdiction against any past, present or future
incorporator, shareholder, director or officer (as such) of the Company for the
issue of Shares pursuant to any Warrant or on any covenant, agreement,
representation or warranty by the Company herein contained.

21.

Modification of Terms and Conditions for Certain Purposes

From time to time the Company may, subject to the provisions of these presents,
and it shall, when so directed by these presents, modify the terms, and
conditions hereof, for any one or more of any of the following purposes:

 

(a)

making such provisions not inconsistent herewith as may be necessary or
desirable with respect to matters or questions arising hereunder or for the
purpose of obtaining a listing or quotation of the Warrants on any stock
exchange or quotation system;

 

(b)

adding to or altering the provisions hereof in respect of the registration and
transfer of Warrants making provisions for the exchange of Warrants of different
denominations; and making any modification in the form of the Warrants which
does not affect the substance thereof;

 

(c)

for any other purpose not inconsistent with the terms hereof, including the
correction or recertification of any ambiguities, defective provisions, errors
or omissions herein; and

 

(d)

to evidence any successions of any corporation and the assumption of any
successor of the covenants of the Company herein and in the Warrants contained
as provided herein.

22.

United States Restrictions

These Warrants and the Common Shares issuable upon the exercise of these
Warrants have not been and will not be registered under the United States
Securities Act of 1933, as amended (the “U.S. Securities Act”) or any state
securities laws. These Warrants may not be exercised in the United States (as
defined in Regulation S under the U.S. Securities Act) unless these Warrants and
the Common Shares issuable upon exercise hereof have been registered under the
U.S. Securities Act of 1933, as amended, and any applicable state securities
laws or unless an exemption from such registration is available.

 



 


--------------------------------------------------------------------------------

 

- 6 -

 

 

23.

Legends

The Subscriber hereby acknowledges that that upon the issuance thereof, and
until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates representing any of the common
shares issued upon exercise hereof will bear a U.S. legend in substantially the
following form (the “U.S. Legend”):

“THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY, NONE OF
THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER THE
1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY
BE OFFERED OR SOLD IN THE UNITED STATES (AS DEFINED HEREIN) OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT. “UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED BY
REGULATION S UNDER THE 1933 ACT.”

and a Canadian legend in substantially the following form (the “Canadian
Legend”):

“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE MAY _______ [INSERT THE DATE THAT IS 4 MONTHS AND
A DAY AFTER THE CLOSING.”

DATED as of the date first above written in these Terms and Conditions.

ARGENTEX MINING CORPORATION

 

 

Per:

                                                                         

 

Ken Hicks, President

 

 

 



 


--------------------------------------------------------------------------------

 

 

APPENDIX “B”

SUBSCRIPTION FORM

(ONE NON-TRANSFERABLE SHARE PURCHASE WARRANT IS

REQUIRED TO SUBSCRIBE FOR EACH COMMON SHARE)

TO:

ARGENTEX MINING CORPORATION

602 – 1112 West Pender Street

Vancouver, BC V6E 2S1

The undersigned, bearer of the attached Non-Transferable Share Purchase
Warrants, hereby subscribes for _____________ of the common shares of Argentex
Mining Corporation (the “Company”) referred to in the Warrants according to the
conditions thereof and herewith makes payment of the purchase price in full for
the said number of shares at the price of U.S. $0.65 per share if exercised on
or before 4:30 p.m., Pacific Time, on the Expiry Date (as that term is defined
in the Terms and Conditions attached to the Non-Transferable Share Purchase
Warrant). Cash, a certified cheque, bank draft or money order is enclosed
herewith for such amount.

The undersigned hereby directs that the shares hereby subscribed for be issued
and delivered as follows:

Name(s) in Full

 

Address(es)

 

Number of Shares

 

 

 

 

 

 

 

 

 

 

(Please print full names in which share certificates are to be issued, stating
whether Mr., Mrs. or Miss. The share must be issued in the name of the Holder.)

DATED this ______ day of ___________________ , 20___ .

 

                                          
                                               

 

Witness

Signature

Please print your name and address in full

Mr.

Mrs.                                          
                                                                                
                   Address                                          
                            

Miss

                                                                       

TERMS AND CONDITIONS

The Warrants are issued subject to the Terms and Conditions for the time being
governing the holding of Warrants in the Company. A copy of the Terms and
Conditions may be obtained, free of charge, at the offices of the Company.

REPRESENTATIONS AND WARRANTIES

The undersigned is not a “U.S. person”, as such term is defined in Regulation S
as promulgated under the United States Securities Act of 1933, at the time of
the exercise of the Warrants. The undersigned is an Accredited Investor, as
defined in Section 1.1 of Canada’s National Instrument 45-106, Prospectus and
Registration Exemptions.

 



 


--------------------------------------------------------------------------------

- 2 -

 

 

LEGENDS

The certificates representing the shares acquired on the exercise of the
Warrants will bear a U.S. legend in substantially the following form:

“THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY, NONE OF
THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER THE
1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY
BE OFFERED OR SOLD IN THE UNITED STATES (AS DEFINED HEREIN) OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT. “UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED BY
REGULATION S UNDER THE 1933 ACT.”

and a Canadian legend in substantially the following form:

“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE [INSERT THE DATE THAT IS 4 MONTHS AND A DAY AFTER
THE CLOSING.”

 

 



 


--------------------------------------------------------------------------------

 

 

Exhibit B

ACCREDITED INVESTOR QUESTIONNAIRE

The undersigned Subscriber hereby represents, warrants and certifies to Argentex
Mining Corporation, as an integral part of the Subscription Agreement to which
this Questionnaire is attached, that he, she or it is and at Closing will be,
correctly and in all respects described by the category or categories set forth
directly next to which the Subscriber has marked below.

q (1)

a Canadian financial institution, or a Schedule III bank.

( (2)

the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada).

( (3)

a subsidiary of any person referred to in paragraphs (1) or (2), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary.

( (4)

a person registered under the securities legislation of a jurisdiction of Canada
as an adviser or dealer, other than a person registered solely as a limited
market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador).

( (5)

an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (4).

( (6)

the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly owned entity of the Government of Canada or a jurisdiction of
Canada.

( (7)

a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l’île de
Montréal or an intermunicipal management board in Québec.

( (8)

any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government.

( (9)

a pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada.

( (10)

an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets having an aggregate realizable value that before
taxes, but net of any related liabilities, exceeds $1,000,000.

( (11)

an individual whose net income before taxes exceeded $200,000 in each of the 2
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the 2 most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year.

q (12)

an individual who, either alone or with a spouse, has net assets of at least
$5,000,000.

( (13)

a person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements.

q (14)

an investment fund that distributes or has distributed its securities only to

 

(a)

a person that is or was an accredited investor at the time of the distribution,

 



 


--------------------------------------------------------------------------------

- B2 -

 

 

 

(b)

a person that acquires or acquired securities in the circumstances referred to
in sections 2.10 [Minimum amount investment], and 2.19 [Additional investment in
investment funds] of NI 45-106, or

 

(c)

a person described in paragraph (i) or (ii) that acquires or acquired securities
under section 2.18 [Investment fund reinvestment] of NI 45-106.

( (15)

an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt.

( (16)

a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be.

( (17) a person acting on behalf of a fully managed account managed by that
person, if that person

 

(a)

is registered or authorized to carry on business as an adviser or the equivalent
under the securities legislation of a jurisdiction of Canada or a foreign
jurisdiction, and

 

(b)

in Ontario, is purchasing a security that is not a security of an investment
fund.

( (18)

a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded.

( (19)

an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (1) to (4) or paragraph (9) in form and
function.

( (20)

a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors.

( (21)

an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser.

( (22)

a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as an accredited investor.

Note: A summary of the meanings of some of the terms used in this Accredited
Investor Questionnaire follows the signature block below.

DATED _____________________, 2009.

                                                                                         

Signature of Subscriber

                                                                                         

Name of Subscriber

 

                                                                                         

                                                                                         

                                                                                         

Address of Subscriber

 

 



 


--------------------------------------------------------------------------------

- B3 -

 

 

For the purposes of this Accredited Investor Questionnaire, the following
definitions are included for convenience:

 

(a)

“affiliate” means that an issuer is an affiliate of another issuer if:

 

(i)

one of them is the subsidiary of the other, or

 

(ii)

each of them is controlled by the same person.

 

(b)

“Canadian financial institution” means

 

(i)

an association governed by the Cooperative Credit Associations Act (Canada) or a
central cooperative credit society for which an order has been made under
section 473(1) of that Act, or

 

(ii)

a bank, loan corporation, trust company, trust corporation, insurance company,
treasury branch, credit union, caisse populaire, financial services cooperative,
or league that, in each case, is authorized by an enactment of Canada or a
jurisdiction of Canada to carry on business in Canada or a jurisdiction of
Canada.

 

(c)

“company” means any corporation, incorporated association, incorporated
syndicate or other incorporated organization;

 

(d)

“control person” has the same meaning as in securities legislation except in
Manitoba, Newfoundland and Labrador, Northwest Territories, Nova Scotia,
Nunavut, Ontario, Prince Edward Island and Quebec where control person means any
person that holds or is one of a combination of persons that holds

 

(i)

a sufficient number of any of the securities of an issuer so as to affect
materially the control of the issuer, or

 

(ii)

more than 20% of the outstanding voting securities of an issuer except where
there is evidence showing that the holding of those securities does not affect
materially the control of the issuer.

 

(e)

“entity” means a company, syndicate, partnership, trust or unincorporated
organization;

 

(f)

“financial assets” means cash, securities, or any contract of insurance or
deposit or evidence thereof that is not a security for the purposes of the
securities legislation;

 

(g)

“fully managed account” means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client’s express consent to a
transaction;

 

(h)

“mutual fund” means:

 

(i)

for the purposes of British Columbia law,

 

(A)

an issuer of a security that entitles the holder to receive on demand, or within
a specified period after demand, an amount computed by reference to the value of
a proportionate interest in the whole or in a part of the net assets, including
a separate fund or trust account, of the issuer of the security,

 

(B)

an issuer described in an order that the commission may make under section 3.2
of the Securities Act (B.C.), and

 



 


--------------------------------------------------------------------------------

- B4 -

 

 

 

(C)

an issuer that is in a class of prescribed issuers,

but does not include an issuer, or a class of issuers, described in an order
that the commission may make under section 3.1 of the Securities Act (B.C.);

 

(ii)

for the purposes of Alberta law,

 

(A)

an issuer whose primary purpose is to invest money provided by its security
holders and whose securities entitle the holder to receive on demand, or within
a specified period after demand, an amount computed by reference to the value of
a proportionate interest in the whole or in part of the net assets, including a
separate fund or trust account, of the issuer, or

 

(B)

an issuer that is designated as a mutual fund under section 10 of the Alberta
Securities Act (Alberta) or in accordance with the regulations,

but does not include an issuer, or class of issuers, that is designated under
section 10 of the Alberta Securities Act (Alberta) not to be a mutual fund;

 

(iii)

for the purposes of Ontario law, an issuer whose primary purpose is to invest
money provided by its security holders and whose securities entitle the holder
to receive on demand, or within a specified period after demand, an amount
computed by reference to the value as a proportionate interest in the whole or
in part of the net assets, including a separate fund or trust account, of the
issuer;

 

(iv)

for the purposes of Quebec law, a company issuing shares which must, on request
of the holder, redeem them at their net asset value;

 

(i)

“non-redeemable investment fund” means an issuer:

 

(i)

whose primary purpose is to invest money provided by its security holders;

 

(ii)

that does not invest,

 

(A)

for the purpose of exercising or seeking to exercise control of an issuer, other
than an issuer that is a mutual fund or a non-redeemable investment fund, or

 

(B)

for the purpose of being actively involved in the management of any issuer in
which it invests, other than an issuer that is a mutual fund or a non-redeemable
investment fund, and

 

(iii)

that is not a mutual fund;

 

(j)

“person” includes

 

(i)

an individual,

 

(ii)

a corporation,

 

(iii)

a partnership, trust, fund and an association, syndicate, organization or other
organized group of persons, whether incorporated or not, and

 

(iv)

an individual or other person in that person's capacity as a trustee, executor,
administrator or personal or other legal representative;

 



 


--------------------------------------------------------------------------------

- B5 -

 

 

 

(k)

“portfolio adviser” means:

 

(i)

a portfolio manager; or

 

(ii)

a broker or investment dealer exempted from registration as an adviser under
section 148 of the regulation made under the Securities Act (Ontario) if that
broker or investment dealer is not exempt from the by-laws or regulations of the
Toronto Stock Exchange or the Investment Dealers’ Association of Canada referred
to in that section;

 

(l)

“related liabilities” means liabilities incurred or assumed for the purpose of
financing the acquisition or ownership of financial assets or liabilities that
are secured by financial assets; and

 

(m)

“spouse” means an individual who:

 

(i)

is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada) from the other individual,

 

(ii)

is living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender, or

 

(iii)

in Alberta, is an individual referred to in paragraph (i) or (ii), or is an
adult interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta);

 

(n)

“subsidiary” means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary.

 



 


--------------------------------------------------------------------------------

 

 

EXHIBIT C

BENEFICIAL OWNERSHIP QUESTIONNAIRE

 

1.

General Information:

 

(a)

Name of registered owner:                                           
                                                       

 

(b)

Complete Address:                                           
                                                                   

 

                                          
                                          
                                                       

 

(c)

If the registered owner is not an individual, what is its jurisdiction of
incorporation or formation:                                           
                                          
                                      

2.

(a)

Did the registered owner purchase the Shares and the Warrants for:

 

i)

its own account (Yes/No) ____________________________________________ or

 

ii)

the account of another (Yes/No)?                                           
                                        

 

(b)

Is the registered owner carrying on business as a portfolio manager (Yes/No)?
__________

3.

If the answer to 2(b) above was “Yes”, the undersigned certifies that:

 

(a)

It purchased the Shares and Warrants on behalf of managed accounts for which it
made the investment decision and it has full discretion to vote, purchase and
sell securities for such accounts without requiring the client’s express consent
to a transaction;

 

(b)

it carries on the business of managing the investment portfolios of clients in
____________________ [jurisdiction] through general discretionary authority
granted by its clients, and it is permitted by law to carry on such a business
in that jurisdiction;

 

(c)

the name, title and address of the person or persons that make the investment
decisions (being the decisions to vote and the decisions to sell) in respect of
the Shares and Warrants for the registered owner is(1):

Name

Title

Address

 

 

 

 

 

 

 

 

 

 

 

 

and

 



 


--------------------------------------------------------------------------------

- C2 -

 

 

 

(d)

it has no reasonable grounds to believe that any of the directors, senior
officers and other insiders of Argentex and the persons that carry on investor
relations activities for Argentex has or have a beneficial interest in any of
the managed accounts for which it holds the Shares and Warrants.

(1)     If the persons that exercise the power to vote and/or dispose of the
Shares and the Warrants named in item 3(c), above, act as a committee (for
example, as the Board of Directors or a committee of the Board of Directors,
please name the committee here:__________________________________ and name the
individual committee members in the table above.

4.

If the answer to 2(a)(i) above was “Yes” and the registered owner is not an
individual, please provide the names, title and business addresses of the
persons that exercise the power to vote and/or to dispose of the Shares and the
Warrants on behalf of the registered owner(1):

 

Name

Title

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

(1)     If the persons that exercise the power to vote and/or dispose of the
Shares and the Warrants act as a committee (for example, as the Board of
Directors or a committee of the Board of Directors, please name the committee
here:_________________________________________ and name the individual committee
members in the table above.

5.

If the answer to 2(a)(ii) above was “Yes”, please provide the name, address and,
if applicable, the jurisdiction of formation of the person for whose account the
Shares and Warrants were purchased:

 

(a)

Name of account owner:                                           
                                                          (if more than one
beneficial owner, please provide a schedule listing the name, address and
jurisdiction of incorporation or creation for all beneficial owners on a
separate sheet of paper).

 

(b)

Complete Address:                                           
                                                                   

 

                                          
                                          
                                                       

 

(c)

Jurisdiction of Incorporation or Creation:
                                                                         

6.

If the answer to 2(a)(ii) above was “Yes” and the beneficial owner is not an
individual, please provide the names, title and addresses of the persons that
exercise the power to vote and/or to dispose of the Shares and the Warrants on
behalf of the account owner(1):

 

 



 


--------------------------------------------------------------------------------

- C3 -

 

 

 

Name

Title

Address

 

 

 

 

 

 

 

 

 

 

(1)     If the persons that exercise the power to vote and/or dispose of the
Shares and the Warrants act as a committee (for example, as the Board of
Directors or a committee of the Board of Directors, please name the committee
here:_________________________________________ and name the individual committee
members in the table above.

7.

If the registered owner or the beneficial owner owns any other securities issued
by Argentex Mining Corporation, please tell us what type of securities (e.g.,
common shares or warrants) and how many of them are owned:

_________________________________________________________________________________________________________________________________________________________________________________________________________________________________

8.

If after answering the questions above you believe that you have not fully
disclosed the name and address of the beneficial owner and the name and address
of the person or persons that have the power to vote and/or dispose of the
Shares and the Warrants on behalf of the beneficial owner, please provide that
information here:

_______________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________

Dated at                                                             on
                                           , 2009.

                                          
                                          

(Name of Registered Owner - please print)

                                          
                                             

(Authorized Signature)

                                          
                                             

(Official Capacity - please print)

                                          
                                             

(please print name of individual whose signature

appears above)

 

 

CW2688407.1

 

 

 